                 Case 2:20-cr-00005-KJM Document 34 Filed 04/24/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00005 KJM
11
                                   Plaintiff,             STIPULATION AND PROTECTIVE ORDER RE:
12                          v.                            DISSEMINATION OF DISCOVERY DOCUMENT
                                                          AND/OR INFORMATION SUBJECT TO A
13   VILIAMI MOSESE FATUKALA,                             PROTECTIVE ORDER
     QUYNHMY QUOC YAMAMOTO,
14   IRIS JUNE MICU MINA, and
     JOHN PHILLIP HOLLIS, II,
15
                                 Defendants.
16

17
                                                  STIPULATION
18
            IT IS HEREBY STIPULATED AND AGREED among the parties and their respective counsel,
19
     as follows:
20
            1.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of
21
                    Criminal Procedure, and its general supervisory authority.
22
            2.      This Order pertains to all discovery provided to and/or made available to defense counsel
23
                    as part of discovery in this case (hereafter, collectively known as “the discovery”).
24
            3.      The discovery in this matter contains personal identifying information, data relevant to
25
                    other ongoing investigations, and data relating to cooperating witnesses.
26
            4.      The parties request a protective order with regard to the discovery because disclosure of
27
                    the personal identifying information and other sensitive data could result in identity theft,
28

      STIPULATION AND [PROPOSED] PROTECTIVE               1
      ORDER
              Case 2:20-cr-00005-KJM Document 34 Filed 04/24/20 Page 2 of 4


 1               invasion of privacy, resulting financial loss, the compromise of ongoing investigations,

 2               and the threat to cooperating witnesses.

 3       5.      The parties request the Court’s order in this matter because the sensitivity of third-parties’

 4               personal identifying information and other data discussed here requires special protection.

 5       6.      Defense counsel shall not disclose any of the discovery and/or information to any person

 6               and/or entity other than their respective defendant/client, and/or witnesses that they may

 7               be interviewing and/or preparing for trial and/or attorneys, law clerks, paralegals,

 8               secretaries, experts, consultants and/or investigators involved in the representation of

 9               defense counsel’s defendant/client in this case.

10       7.      The discovery and/or information therein may only be used in connection with the

11               litigation of this case and for no other purpose. The discovery is now and will forever

12               remain the property of the United States Government. Defense counsel will return the

13               discovery to the Government or certify that it has been shredded and/or deleted at the

14               conclusion of the case, except that Defense counsel may keep one copy for its own files,

15               subject to the security restrictions stated in this document.

16       8.      Defense counsel will store the discovery in a secure place and will use reasonable care to

17               ensure that it is not disclosed to third persons in violation of this agreement.

18       9.      If defense counsel make, or cause to be made, any further copies of any of the discovery,

19               defense counsel will inscribe the following notation on each copy: “U.S. Government

20               Property; May Not be Used Without U.S. Government Permission.”

21       10.     If defense counsel releases custody of any of the discovery and/or information, and/or

22               authorized copies thereof, to any person and/or entity described in paragraph 6, defense

23               counsel shall provide such recipients with copies of this Order and advise that person that

24               the discovery is the property of the United States Government, that the discovery and

25               information therein may only be used in connection with the litigation of this case and for

26               no other purpose, and that an unauthorized use of the discovery may constitute a violation

27               of law and/or contempt of court.

28       11.     Discovery materials, while in the custody and control of the defense attorney, may be

     STIPULATION AND [PROPOSED] PROTECTIVE              2
     ORDER
             Case 2:20-cr-00005-KJM Document 34 Filed 04/24/20 Page 3 of 4


 1               reviewed by the defendant represented by a defense attorney, licensed investigators

 2               employed by the defense attorney, and any other individuals deemed necessary by the

 3               defense attorney. Defendants are prohibited from copying the materials or maintaining

 4               personal copies of any such materials and shall be prohibited from transporting any of

 5               these materials to their cellblocks, if applicable.

 6        12.    Defense counsel shall each be responsible for advising their defendant/client, employees

 7               and other members of the defense team and defense witnesses of the contents of this

 8               Stipulation and Order.

 9

10        IT IS SO STIPULATED.

11

12   Dated: April 22, 2020                                  MCGREGOR W. SCOTT
                                                            United States Attorney
13
                                                            /s/ Paul Hemesath
14                                                          PAUL HEMESATH
                                                            Assistant United States Attorney
15

16   Dated: April 22, 2020                                  /s/ ERIC H. HINTZ
                                                            ERIC H. HINTZ
17                                                          Counsel for Defendant
18                                                          VILIAMI MOSESE FATUKALA

19
     Dated: April 22, 2020                                  /s/ MICHAEL D. LONG
20                                                          MICHAEL D. LONG
                                                            Counsel for Defendant
21                                                          QUYNHMY QUOC YAMAMOTO
22
     Dated: April 22, 2020                                  /s/ DINA L. SANTOS
23
                                                            DINA L. SANTOS
24                                                          Counsel for Defendant
                                                            IRIS JUNE MICU MINA
25

26   Dated: April 22, 2020                                  /s/ TIMOTHY ZINDEL
                                                            TIMOTHY ZINDEL
27
                                                            Counsel for Defendant
28                                                          JOHN PHILLIP HOLLIS, II

     STIPULATION AND [PROPOSED] PROTECTIVE              3
     ORDER
              Case 2:20-cr-00005-KJM Document 34 Filed 04/24/20 Page 4 of 4


 1

 2

 3

 4                                                 ORDER

 5           For good cause shown, the stipulation of counsel in criminal case number 2:20-CR-00005 KJM,
     is approved and
 6
            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 7

 8 Dated: April 24, 2020

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] PROTECTIVE           4
      ORDER
